Citation Nr: 0606458	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  02-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
malignancy of the tongue associated with treatment received 
September 9, 1999, at a Department of Veterans Affairs (VA) 
Medical Center (MC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active duty from May 1966 to May 1968.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the San Juan, Puerto Rico, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran received dental treatment on September 9, 
1999, for removal of molar # 17.  

2.  Private medical records dated in March 2000 noted a 
cancerous lesion on the tongue.

3.  Competent medical evidence showing negligence or 
malpractice regarding VAMC treatment on September 9, 1999, is 
not shown.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for malignancy of the tongue associated with treatment 
received September 9, 1999, at a VA medical facility have not 
been met.  38 C.F.R. § 3.310(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that due to negligence and malpractice 
by a VA physician, a malignancy of the tongue was allowed to 
continue to develop for several months until discovered by a 
private physician.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in July 
2002.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The letter advised the appellant what information and 
evidence was needed to substantiate the claim.  The letter 
also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claim and enough information for the 
RO to request records from the sources identified by the 
appellant.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claim.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records and 
records from other Federal agencies.

Additionally, a supplemental statement of the case in October 
2003 readjudicated the claim after the content-compliant 
notice had been provided, and without "taint" from prior 
adjudications.  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  
The veteran's representative has requested that the Board 
remand the case because the RO received additional evidence 
subsequent to the October 2003 supplemental statement of the 
case.  However, a review of the case shows that the evidence 
was submitted in conjunction with additional claims.  The 
record does not show that this evidence is relevant to the 
issue at hand.  Therefore, the Board declines to remand the 
case in order for the RO to review evidence that does not 
pertain to this claim.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

A consultation sheet dated September 9, 1999, shows that the 
veteran sought treatment for a toothache.  Periodontal 
disease was noted and molar #17 was extracted.  

A private clinical note dated March 20, 2000, shows that the 
veteran reported the presence of an ulcer on his tongue with 
+/-3 months of evolution.  The veteran was referred to the 
VA.

VA hospital record shows that the veteran underwent partial 
glossectomy with selective neck dissection in April 2000.  

In light of the veteran's medical history, the VA requested 
an expert medical opinion.  In a June 2001 statement a VA 
medical expert concluded:

a.	Considering the size of the tongue lesion noted on March 
20, 2000, it is highly probable that the lesion was 
present as of September 9, 1999.
b.	The patient was referred to Dental service with a 
consultation specifying the evaluation of a left 
mandibular molar.  He was seen at the dental clinic for 
such a referral.  A screening dental examination was 
performed pertaining the stated problem as it is usually 
done by dental examiners in charge of emergency daily 
consults.  This screening examination is limited to 
evaluation and treatment of the urgent dental problem 
and/or chief complaint that the patient has at that 
moment.  The particular problem for which the patient 
was referred by the physician (loose molar) was taken 
care of and satisfactorily treated by the staff dentist.  
A complete oral examination that includes a thorough 
evaluation of the oral cavity, full mouth or panoramic 
radiographs, charting of dental caries, missing teeth, 
palpation of the neck and visual inspection of the 
entire mouth is provided to those veterans that are 
eligible for outpatient dental treatment based on VA 
regulation and law.  A medical health questionnaire is 
filled and signed by both patient and dentist.  (See 
attached VA Form 10-2570 and 10-2570a).  This could 
explain the reason why the lesion was not detected on 
the screening emergency dental examination done on 
September 9, 1999.  
c.	The dental exam performed on September 9, 1999 follows 
the normal standard operating procedure for consultation 
requests such as this case.
d.	I do not see any negligence in clinical judgment or lack 
of proper care or any other fault from dental personnel.    

A hearing was held at the RO in April 2003.  The veteran 
reported his medical history.  The veteran reported that he 
alerted the dental examiner to his problem during the August 
1999 examination.  He contends that she should have listened 
to him more closely regarding his symptoms.  He related that 
he was able to see the lesion at the time of the examination; 
therefore, the medical professional should have also detected 
the oral lesion.  



Criteria and analysis

Since the veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of tongue 
surgery in 2000, the version of 38 U.S.C.A. § 1151 enacted by 
§ 422(a) of Pub. L. No. 104-204, which became effective 
October 1, 1997, applies to his claim.  See VAOPGCPREC 40-97.

Effective from October 1, 1997, 38 U.S.C.A. § 1151 provides 
in relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and;

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable . . .

Other provisions of 38 U.S.C.A. § 1151 apply to cases where 
disability or death results from training and rehabilitation 
services under 38 U.S.C.A. Chapter 31, or from participation 
in a compensated work therapy program, neither of which are 
applicable here.  38 U.S.C.A. § 1151 (West 2002). 

In Jones v. West, 12 Vet. App. 460, 463 (1999), the Court 
noted that a claim for compensation under 38 U.S.C.A. § 1151 
entails the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability. 

The preponderance of the competent and probative evidence of 
record is against the veteran's claim that he is entitled to 
compensation under 38 U.S.C.A. § 1151 for the post operative 
residuals of partial glossectomy with selective neck 
dissection surgery performed by VA.

The veteran alleges that he is entitled to benefits under 38 
U.S.C.A. § 1151 because treatment at VA facility in September 
1999 was negligent.  However, he has submitted no medical 
evidence supporting his allegations.  As noted, the veteran 
received emergency treatment and the screening examination 
was limited in its scope.  In fact, it is not clear if the 
lesion was visible at that time.  Nor do the clinical records 
show that the veteran pointed out the lesion to the VA 
examiner.  The Board finds that it would require an excessive 
degree of speculation to conclude that the lesion was evident 
to the VA medical examiner at that time.  While the veteran's 
lesion may have or may have not been present during emergency 
treatment, there is no medical evidence to support a finding 
that VA was negligent or is responsible for the progression 
of his cancer.  On the contrary, a June 2001 VA medical 
opinion by a VA Chief of Oral and Maxillofacial Surgery 
specifically stated that there was no evidence of negligence, 
lack of proper care, or any other fault that caused or 
contributed to the veteran's malignancy.

The veteran's own opinions that there was negligence or lack 
of proper care caused by VA treatment are not competent 
evidence, as he is a layperson, and medical diagnosis and 
nexus are matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The appellant's claim must be denied because he has not met 
the threshold requirement for § 1151 benefits, i.e., a 
showing that he has additional disability which resulted from 
carelessness, negligence or other fault in the furnishing of 
VA care.  The preponderance of the evidence is against this 
claim.  The appeal for compensation under 38 U.S.C.A. § 1151 
for the malignancy of the tongue must be denied.


ORDER

The appeal for compensation under 38 U.S.C.A. § 1151 for 
malignancy of the tongue is denied.



	                        
____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


